Citation Nr: 0433866	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  04-03 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to March 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) from April 2002 and July 2002 rating 
decisions of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, regional office (RO).  

The veteran provided testimony at a videoconference hearing 
held before the undersigned in July 2004.  A transcript of 
that hearing is of record.

The issue of entitlement to an increased evaluation for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of type 2 diabetes 
mellitus.

2.  The veteran did not have active military service in the 
Republic of Vietnam within the meaning of the controlling 
regulations.

3.  The veteran did not exhibit diabetes mellitus during 
service, and it was not manifested within the first post 
service year.  

4.  There is no competent medical evidence linking the 
veteran's current diabetes mellitus to his active military 
service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated in service 
and may not be presumed to have been incurred therein, 
including as a result of exposure to Agent Orange.  38 
U.S.C.A. §§ 11101, 1110, 1112, 1113, 1116, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in October 2001, the RO advised the appellant 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The appellant was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection for diabetes 
mellitus, but that he must provide enough information so that 
VA could request any relevant records.  The appellant was 
advised of the evidence received and was requested to provide 
authorization for the release of any private medical records.  
The appellant was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The January 2004 statement of the case (SOC) notified the 
appellant of the relevant laws and regulations pertinent to 
his claim for service connection, and essentially advised him 
of the evidence necessary to substantiate his claim.  The SOC 
notified the appellant of his and VA's respective obligations 
to obtain different types of evidence.  It also advised the 
appellant of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for the actions.  The 
veteran was provided with a VA examination in February 2002, 
and VA outpatient treatment records have been obtained.  The 
veteran has not identified any additional evidence relevant 
to his claim for service connection for diabetes mellitus.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  
The veteran claims entitlement to service connection for 
diabetes mellitus as a residual of exposure to Agent Orange 
during service.  He asserts that he was exposed to Agent 
Orange while serving aboard the USS PRINCETON (CVA-37) during 
1965 and 1966.  He maintains that he was exposed to "dust and 
dirt" containing Agent Orange while unloading wounded troops 
from helicopters onboard ship.  He asserts that as a result 
of these events, he developed type 2 diabetes mellitus.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if diabetes mellitus became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for type 2 diabetes mellitus.  
Presumptive service connection for diabetes mellitus  as a 
result of Agent Orange exposure is warranted if the 
requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e) (emphasis added).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§  1116(f).  

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 
(a)(6)(iii) (2004).

In VAOPGCPREC 27-97, the VA General Counsel held that service 
aboard a deep-water naval vessel in the waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam without evidence showing actual 
visitation to the Republic of Vietnam.  The Board is bound by 
the regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the General Counsel. 
38 U.S.C.A. § 7104(c) (West 2002).  See VAOPGCPREC 27-97; 62 
Fed. Reg. 63604 (1997). 

Type 2 diabetes mellitus disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent at any time after which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. § 
3.307(a)(6)(ii).  

In this case, the veteran contends that he developed type 2 
diabetes mellitus as a result of exposure to Agent Orange 
during service aboard the USS PRINCETON.  He maintains that 
he was exposed to "dust and dirt" containing Agent Orange 
while unloading wounded troops from helicopters onboard ship.  
The veteran's service medical records do not reveal a 
diagnosis of diabetes mellitus during military service.  

Post-service private and VA treatment records reflect that 
the first clinical evidence of type 2 diabetes mellitus was 
in September 2001.  This was more than 30 years after his 
service discharge.  These reports also reflect that the 
veteran has continued to seek treatment for his type 2 
diabetes mellitus.  

That the veteran has a current diagnosis of type 2 diabetes 
mellitus is not at issue.  Rather, the difficulty with the 
veteran's claim is that he is not presumed to have been 
exposed to Agent Orange during service.  As noted above, the 
controlling regulation states that "service in the Republic 
of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  38 
C.F.R. § 3.307 (a)(6)(iii).  As noted previously, the veteran 
maintains that the evidence of record shows that he was 
stationed aboard the aircraft carrier USS ENTERPRISE (CVA-37) 
and that the "carrier was stationed in the waters offshore."  

The RO has obtained the veteran's service medical and 
personnel records.  The record indicates that the veteran 
served in the United States Navy, that he was awarded the 
Vietnam Service and Campaign Medals, that he specifically 
served aboard the aircraft carrier USS PRINCETON, and that 
his military occupational specialty was that of a dentist's 
assistant.  The veteran was authorized to wear the Republic 
of Vietnam Campaign Medal for participation in the Vietnam 
area of operations aboard the USS PRINCETON during September 
1965, and March, April and May, 1966.  A history of the ship 
indicated that the PRINCETON transported Marine aircraft from 
the U.S. to the combat zone during the summer of 1965, and 
deployed to the Vietnam area from February to November 1966, 
supporting Marine and U.S. Army units in several combat 
operations.  However, there is no evidence which shows that 
the veteran, or the ship on which he served, actually visited 
port in Vietnam during his periods of duty on the ship.  In 
this regard, during a July 2004 videoconference hearing 
before the undersigned Veterans Law Judge, the veteran 
testified that he never set foot in Vietnam.  Additionally, 
on his notice of disagreement, received by the RO in April 
2003, the veteran indicated that he "did not set foot in 
Vietnam."  Again, and as noted above, the VA General Counsel 
held that service aboard a deep-water naval vessel, such as 
an aircraft carrier, in the waters off the shore of the 
Republic of Vietnam does not constitute service in the 
Republic of Vietnam without evidence showing actual 
visitation to the Republic of Vietnam.  VAOPGCPREC 27-97; 62 
Fed. Reg. 63604 (1997).  The Board is bound by this opinion.  

The preponderance of the evidence is against the veteran's 
claim.  While the evidence of record clearly shows that the 
veteran currently has medical diagnoses of type 2 diabetes 
mellitus, the Board finds that the veteran has not met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era.  Therefore he is not be 
presumed to have been exposed to Agent Orange during service.  
With no such exposure service connection on a presumptive 
basis under 38 C.F.R. § 3.309(e) cannot be granted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Again, the preponderance of the evidence is against the claim 
on a direct basis.  In the present case, the medical evidence 
of record reveals a current diagnosis of type 2 diabetes 
mellitus.  The veteran is not presumed to have been exposed 
to Agent Orange during service and there is no evidence 
documenting any such exposure.  Moreover, there is no 
evidence of diabetes mellitus in military service or within 
the first post service year, and no competent medical 
evidence which in any way links the veteran's current 
diabetes mellitus to his active military service.  
Accordingly, service connection for diabetes mellitus, type 
2, is not warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
1990).


ORDER

Service connection for diabetes mellitus, to include as due 
to Agent Orange exposure, is denied.




REMAND

The RO issued the SOC pertaining to the veteran's claim for 
an increased evaluation for post-traumatic stress disorder in 
January 2004.  Subsequently, in August 2004, the veteran 
submitted additional pertinent evidence to the Board, 
including VA outpatient records of treatment for his service 
connected post-traumatic stress disorder.  Review of the 
additional evidence submitted by the veteran, specifically a 
VA outpatient treatment record dated in July 2004, indicates 
that his service connected post-traumatic stress disorder may 
have worsened since the most recent VA examination in 
November 2003; a July 2004 entry suggests that he may no 
longer be employable due to his service connected post-
traumatic stress disorder.  

The Board is of the opinion that the veteran should be 
examined by a VA psychiatrist in order to determine the 
current nature and extent of his service connected post-
traumatic stress disorder, and specifically its impact on his 
occupational and social functioning.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all records of 
treatment of the veteran for post-traumatic 
stress disorder since July 2004 from the 
VAMC in New Orleans.  All records obtained 
should be associated with the claims 
folder.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected post-traumatic stress 
disorder.  The report of examination should 
contain a detailed account of all 
manifestations of the disability found to 
be present.  The examiner should comment on 
the extent to which the service-connected 
psychiatric disability impairs the 
veteran's occupational and social 
functioning.  The examiner is requested to 
assign a numerical code for the Global 
Assessment of Functioning score, and 
include a definition of the numerical code 
assigned.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for an evaluation in 
excess of 50 percent for post-traumatic 
stress disorder, with consideration of all 
evidence added to the record since the 
January 2004 SOC.  The appellant and his 
representative should be provided a 
supplemental statement of the case SSOC.  
An appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in 
order.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



